                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MAURICE MOORE,

                      Plaintiff,                             4:18CV3052

       vs.
                                                         MEMORANDUM
                                                          AND ORDER
DARLA S. IDEUS, Lancaster County
District Judge;

                      Defendant.

        Plaintiff filed a Complaint on April 12, 2018. (Filing No. 1.) He has been
given leave to proceed in forma pauperis. (Filing No. 5.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. §§ 1915(e).

                             I. SUMMARY OF COMPLAINT

       Plaintiff brings this action against Lancaster County District Court Judge
Darla S. Ideus (“Judge Ideus”), in her official and individual capacities. (Filing No.
1 at CM/ECF p. 1.) In his Complaint, Plaintiff alleges that Judge Ideus’ March 6,
2018 order denying his motion to modify child support and his application to
proceed in forma pauperis injured his reputation and violated several provisions of
the Nebraska Constitution, 42 U.S.C. § 1983, and his right to equal protection of the
laws.1 (Id. at CM/ECF pp. 2-4.) Plaintiff seems to allege, in conclusory fashion, that
Judge Ideus’ actions were racially and gender motivated. (Id. at CM/ECF p. 1.)
      1
          Judge Ideus’ order states:

               In his Motion to Modify, plaintiff alleges he pays child
               support of $50.00 per month directly to the child and that
               the Nebraska Department of Health and Human Services
               Child Support Enforcement Report is damaging his
       For relief, Plaintiff seeks damages in the amount of $1 million. (Id. at
CM/ECF p. 4.) Plaintiff also asks for a declaration that Judge Ideus injured his
reputation and violated the Nebraska Constitution,2 42 U.S.C. § 1983, and Plaintiff’s
rights to equal protection of the laws. (Id. at CM/ECF pp. 3-4.)

          II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds

             reputation. Neither of these allegations state a basis for
             modification.

             The Motion to Modify is frivolous and for that reason,
             plaintiff’s Motion to Proceed In Forma Pauperis is denied.

(Filing No. 1 at CM/ECF p. 5.)

      2
        Violations of state laws do not by themselves state a claim under 42 U.S.C.
§ 1983. Ebmeier v. Stump, 70 F.3d 1012, 1013 (8th Cir. 1995).

                                          2
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

A. Sovereign Immunity

      Plaintiff sued Judge Ideus, a state district court judge, in her official capacity
and in her individual capacity. Sovereign immunity prevents the court from
exercising jurisdiction over claims for damages against Judge Ideus in her official
capacity.

       The Eleventh Amendment bars claims for damages by private parties against
a state. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir.
1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir.
1995). Any award of retroactive monetary relief payable by the state, including for
back pay or damages, is proscribed by the Eleventh Amendment absent a waiver of
immunity by the state or an override of immunity by Congress. See, e.g., Dover
Elevator Co., 64 F.3d at 444; Nevels v. Hanlon, 656 F.2d 372, 377-78 (8th Cir.
1981). A state’s sovereign immunity extends to public officials sued in their official
capacities as “[a] suit against a public employee in his or her official capacity is
merely a suit against the public employer.” Johnson v. Outboard Marine Corp., 172
F.3d 531, 535 (8th Cir. 1999).

       Here, Plaintiff brought suit against Judge Ideus in her official capacity. As a
district court judge within the Nebraska Judicial Branch, Judge Ideus is a state
official, and Plaintiff’s official-capacity claims are claims against the state. See Tyler
v. Kimes, No. 8:18CV74, 2018 WL 3057873, at *2 (D. Neb. June 20, 2018) (citing

                                            3
Tisdell v. Crow Wing Cnty., No. CIV. 13-2531 PJS/LIB, 2014 WL 1757929, at *7
(D. Minn. Apr. 30, 2014) (official-capacity claims against state court judge are
claims against state)). There is nothing in the record before the court showing that
the State of Nebraska waived, or that Congress overrode, sovereign immunity in this
matter. Therefore, this court lacks jurisdiction over Plaintiff’s damages claim against
Judge Ideus in her official capacity.

B. Judicial Immunity

       Plaintiff’s individual-capacity claims against Judge Ideus also fail.

        A judge is immune from suit, including suits brought under 42 U.S.C. § 1983,
to recover for alleged deprivation of civil rights, in all but two narrow sets of
circumstances. Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018); Schottel
v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not immune from
liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.
Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Woodworth, 891 F.3d at 1090-91 (quoting
Schottel, 687 F.3d at 373). An act is judicial if “it is one normally performed by a
judge and if the complaining party is dealing with the judge in his judicial capacity.”
Id. (internal citations omitted). Absolute judicial immunity is not overcome by
allegations of bad faith or malice. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump
v. Sparkman, 435 U.S. 349, 356-57 (1978).

       Here, Plaintiff does not allege that Judge Ideus was doing anything other than
performing traditional judicial functions in her judicial capacity. Nor does Plaintiff
allege that the Lancaster County District Court did not have jurisdiction over his
case. Thus, Plaintiff’s allegations are insufficient to establish a plausible claim that
the actions of Judge Ideus were not normal judicial functions or that her actions were
taken in complete absence of all jurisdiction. Accordingly, Plaintiff’s individual-
capacity claims against Judge Ideus for money damages are barred on the basis of
judicial immunity.

                                             4
C. Requests for Declaratory Relief

       Plaintiff also seeks declaratory relief. While sovereign immunity and judicial
immunity are not bars to certain actions for declaratory relief, see Alden v. Maine,
527 U.S. 706, 757, (1999); Pulliam v. Allen, 466 U.S. 522, 536-38 (1984); Ex Parte
Young, 209 U.S. 123 (1908), Plaintiff is not entitled to such relief. Plaintiff
essentially asks for a declaration that Judge Ideus injured his reputation and violated
the Nebraska Constitution, 42 U.S.C. § 1983, and Plaintiff’s rights to equal
protection of the laws. (Filing No. 1 at CM/ECF pp. 3-4.) These are requests for a
declaration of past liability. They do not pertain to Plaintiff’s future rights.
Therefore, a declaratory judgment would serve no purpose and is not available. See
Moore v. Gerrard, No. 4:15CV3140, 2016 WL 8376696, at *2 (D. Neb. Feb. 22,
2016) (declaration of past liability precluded by judicial immunity); Jacobson v.
Bruning, No. 4:06-CV-3166, 2007 WL 1362638, at *2 (D. Neb. Apr. 24, 2007) (“a
declaratory judgment establishing past liability of the State is . . . forbidden by the
Eleventh Amendment” (italics in original) (citing Verizon Maryland, Inc. v. Pub.
Serv. Comm’n of Maryland, 535 U.S. 635, 646 (2002))), aff’d, 281 F. App’x 638
(8th Cir. 2008); Hansen v. Vampola, No. 4:07CV3074, 2007 WL 1362689, at *2 (D.
Neb. Apr. 16, 2007) (“A declaratory judgment establishing only the past liability of
the state is forbidden by the state’s sovereign immunity preserved by the Eleventh
Amendment to the Constitution.” (bold in original)).

       Plaintiff’s claims for declaratory relief are also barred by the Rooker-Feldman
doctrine. The Rooker-Feldman doctrine provides that, with the exception of habeas
corpus petitions, lower federal courts lack subject matter jurisdiction over challenges
to state court judgments and state proceedings. Mosby v. Ligon, 418 F.3d 927, 931
(8th Cir. 2005). See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). In fact, federal district courts do not
have jurisdiction “over challenges to state-court decisions . . . even if those
challenges allege that the state court’s action was unconstitutional.” Feldman, 460
U.S. at 486; see also Ballinger v. Culotta, 322 F.3d 546, 548-49 (8th Cir. 2003)

                                          5
(dismissing claims under Rooker-Feldman doctrine where the relief requested in the
complaint would effectively reverse or undermine the state court decision or void its
ruling and noting that “[f]ederal district courts thus may not ‘exercis[e] jurisdiction
over general constitutional claims that are ‘inextricably intertwined’ with specific
claims already adjudicated in state court” (citation omitted)). Put simply, a federal
district court does not possess authority in a civil rights case to review or alter a final
judgment of a state court judicial proceeding. See West v. Crnkovich, No.
8:12CV273, 2013 WL 2295461, at *3 (D. Neb. May 24, 2013); see also Keene Corp.
v. Cass, 908 F.2d 293, 297 (8th Cir. 1990) (the Rooker-Feldman Doctrine applies to
Section 1983 actions as well as claims for injunctive and declaratory relief).

       A review of the Complaint reveals that Plaintiff’s request for declaratory relief
would necessarily require the court to determine that Judge Ideus’ order was wrongly
decided. Stated differently, it is clear that the injuries Plaintiff is complaining of were
caused by Judge Ideus’ order against him. See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005) (holding that Rooker-Feldman applies to
“cases brought by state-court losers complaining of injuries caused by state-court
judgments . . . and inviting district court review and rejection of those judgments”);
cf. Edwards v. City of Jonesboro, 645 F.3d 1014, 1018 (8th Cir. 2011) (finding
Rooker-Feldman does not apply when litigant’s injuries were not caused by a state-
court judgment). The court concludes that Plaintiff’s claims for declaratory relief are
precluded by the Rooker-Feldman doctrine as being “inextricably intertwined” with
a state court ruling.

      For the foregoing reasons, the court will dismiss this action. The court will
not provide Plaintiff with an opportunity to file an amended complaint because it is
apparent that amendment would be futile.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff’s Complaint is dismissed with prejudice pursuant to 28 U.S.C. §
1915(e)(2).

                                            6
     2. A separate judgment will be entered in accordance with this Memorandum
and Order.

      Dated this 18th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        7
